United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                                                              February 1, 2007
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk


                               05-30973



     AUDREY BUSFIELD,

                                           Plaintiff-Appellee,

                                  v.

     UNITED STATES OF AMERICA,

                                          Defendant-Appellant.



         Appeal from the United States District Court for the
               Western District of Louisiana, Lafayette
                           No. 6:03-CV-1235




Before SMITH, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     This appeal is from a judgment awarded to the plaintiff,

Audrey Busfield, pursuant to the Federal Tort Claims Act for

injuries she suffered as a result of a negligent performance of a

chemical peel at a Veterans Administration Medical Center.             We

affirm.

     After an eight-day bench trial, the district court found in


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
favor of the plaintiff with respect to each of the three counts of

negligence and further found that the negligence of the defendant,

the government, proximately caused damage to the plaintiff.                  The

government does not appeal liability.

     The government appeals the district court’s decision awarding

a substantial amount of specific and general damages.                      In an

eighty-seven page ruling, the district court found that “[t]he

chemical peel that ultimately was performed reached into the

reticular dermis, leading to severe scarring, scar contracture, and

the plaintiff has suffered by all evidence and testimony presented

permanent disfiguring and muscle involvement.”

     The record reveals that the chemical peel caused the skin on

Busfield’s face and neck to become scarred.             This scar contracture

has pulled her head down and to the right.          In the nine years since

the chemical peel, the plaintiff endured numerous plastic surgeries

and hundreds   upon   hundreds   of       visits   to   various   health    care

providers in an attempt to mitigate the physical and psychological

damage.   The evidence further indicates that Busfield will undergo

more surgeries.

     The government complains that the damages are excessive and

invokes the maximum recovery rule. The government also claims that

the general damages were duplicative of certain specific damages.

We have considered the arguments and find that the government has

not shown clear error, nor any error that requires reversal of the

district court’s judgment.

                                      2
AFFIRMED.




            3